Citation Nr: 0931490	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  02-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from March 1, 2000 to August 12, 2007?

2.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from August 13, 2007?


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
September 1984, and from June 1989 to February 2000.  Service 
records show he was awarded a Purple Heart.

This appeal to the Board of Veterans' Appeals (the Board) 
arose from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted service connection for PTSD and 
assigned an initial 30 percent evaluation, effective March 1, 
2000.  The Veteran expressed disagreement only with the 
disability evaluation.  In September 2002, the RO assigned a 
50 percent evaluation to the PTSD, effective retroactively to 
March 1, 2000, but the Veteran continued his appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).  The RO in Providence, Rhode Island, 
exercises current jurisdiction over the claims file.

In a decision dated in February 2004, the Board denied the 
Veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In a 
March 2006 Memorandum Decision, the Court affirmed the 
Board's decision to the extent it found VA complied with the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002 and Supp. 2008), but vacated the decision to the 
extent it denied the Veteran's claim for an evaluation higher 
than 50 percent and remanded the case to the Board for 
further appellate review consistent with the decision.  An 
Order dated in April 2006, executed the Court's decision.

In compliance with the Court's decision/Order, in March 2007, 
the Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The AMC/RO completed the additional development 
as directed, continued to deny the claim, and returned the 
case to the Board for further appellate review.

The Veteran was represented by an attorney before the Court, 
and that representation continued after the Court's decision 
and Order.  In an October 2008 letter, however, the Veteran 
revoked his Power of Attorney which designated the attorney 
as his official representative.  The attorney's January 2009 
letter to VA acknowledges the revocation, and that the 
Veteran should be deemed as proceeding pro se.  The letter 
contained an endorsement signed by the Veteran reiterating 
his revocation of the power of attorney.  The RO's January 
2009 letter to the Veteran informed him of the availability 
of Veterans Service Organizations that would represent him 
free of charge.  The claims file contains no response from 
the Veteran.  Thus, as indicated on the cover sheet, the 
Veteran is deemed pro se.

In a March 2009 letter to the RO, the Veteran raised a claim 
for a temporary total evaluation for the period of his March 
2009 inpatient treatment.  See 38 C.F.R. § 4.29 (2008).  This 
issue has not been considered by the RO, much less denied and 
timely appealed to the Board.  So, it is referred to the RO 
for appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2008); 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  From March 1, 2000, to August 12, 2007, the Veteran's 
PTSD was not manifested by occupational and social impairment 
with deficiencies in most areas.

2.  After resolving reasonable doubt in the appellant's 
favor, since August 13, 2007,  the Veteran's PTSD is found to 
have been manifested by occupational and social impairment 
with deficiencies in most areas, but not by total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The requirements are not met for an evaluation higher 
than 50 percent for PTSD from  March 1, 2000, to August 12, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  Since August 13, 2007, the Veteran's PTSD has met the 
requirements for a 70 percent evaluation, but no higher.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Unadjudicated Claim

The Veteran's initial March 2000 claim was for service 
connection for major depression.  As noted above, the June 
2000 rating decision granted entitlement to service 
connection for PTSD.  On appeal, in addition to his rating-
related assertions, the Veteran asserted that his original 
claim for major depression was not adjudicated by the RO and, 
therefore, was still open and pending.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998).  The Court noted that this issue 
was not directly discussed in the Board's February 2004 
decision, and that it was a factual question which was then 
beyond the Court's jurisdiction.  Hence, the Court remanded 
that matter for the Board to discuss.

The Board finds the RO did in fact adjudicate the depression 
claim.  The June 2000 rating decision, a copy of which was 
sent to the appellant in June 2000, specifically noted the 
examiner who conducted the March 2000 examination diagnosed 
PTSD, rather than depression as noted in the service 
treatment records.  This notation communicated the RO's 
determination that depression was considered as a basis for 
the allowance but rejected.  Second, the Veteran's August 
2000 Notice of Disagreement addressed only his disagreement 
with the initial evaluation assigned PTSD.  Neither he nor 
his representative expressed or implied any disagreement with 
PTSD as the basis of the allowance of service connection.  As 
a result, all determinations of the June 2000 rating 
decision, except the initial evaluation, are now final.  See 
38 C.F.R. § 20.302.  Third, and finally, the rating criteria 
are the same for all acquired mental disorders, and any 
symptoms caused by depression that are deemed secondary to 
the PTSD would be included in the applicable rating criteria.  
Thus, there is no open or unadjudicated claim for depression, 
as the RO in fact decided it.

Higher Initial Evaluation

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.



Analysis

Schedular Criteria.

In as much as the September 2002 rating decision assigned the 
50 percent evaluation effective retroactively to the date of 
the Veteran's claim, see 38 C.F.R. § 3.400(b)(2), the focus 
of this decision will be whether the Veteran's PTSD has met 
or approximated a 70 percent rating at any time during the 
appeal period.  Thus, the evidence is set forth below from 
that perspective.

The applicable rating criteria provide that PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

After reviewing the medical evidence of record the Board 
finds that the Veteran's PTSD most nearly approximated a 50 
percent rating from March 1, 2000, to August 12, 2007.  Since 
August 13, 2007, however, the Board finds that a 70 percent 
rating is in order under the doctrine of reasonable doubt.  
The reasons for this decision follow.

At a March 2000 VA psychiatric examination, it was reported 
that the Veteran had experienced a number of depressive 
episodes during service and that he had been injured in a 
land mine explosion in 1993.  He reported that he had found 
employment as an entry-level utility worker at a paper 
factory.  On the mental status examination it was reported 
that his affect was slightly restricted and his mood was 
mildly depressed.  He reported that he had poor concentration 
and attention, and that he had intrusive thoughts and 
flashbacks of the landmine incident.  The assessment was 
chronic PTSD with recurrent depression, moderate, due to 
employment at a new job.  On Axis V the examiner assigned a 
Global Assessment of Functioning score of 55.

A global assessment of functioning scale reflects a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV).  An 
examiner's classification of the level of psychiatric 
impairment by a global assessment of functioning score is to 
be considered but is not determinative of the percentage 
rating to be assigned.  See VAOPGCPREC No. 10-95 (March 31, 
1995), 60 Fed. Reg. 43,186 (1995).

Global assessment of functioning scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or 
mute).

A global assessment of functioning score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

During a February 2002 VA PTSD examination the Veteran 
reported having intrusive, distressing recollections, and 
recurrent distressing dreams.  He reported a diminished 
interest in activities, feelings of detachment and 
estrangement from others, and other PTSD symptoms.  The 
Veteran reported he had found a new job cutting and working 
with wood.  On mental status examination his affect was 
guarded and restricted, and his mood was self-described as 
depressed and anxious.  His cognitive functions, attention, 
memory and concentration were intact.  His judgment and 
insight were good.  The assessment was chronic, moderate PTSD 
with secondary major depression.  The examiner assigned a 
global assessment of functioning score of 55.  The examiner 
added that the Veteran had experienced difficulty in 
occupational and interpersonal relationships, and that he and 
had an increase in symptoms around September 2001 due to the 
anniversary of his original stressor, the World Trade Center 
events, and the loss of his previous employment.

During an April 2003 VA PTSD examination, the Veteran 
reported working with the same company as reported on the 
last examination.  He said his job was related to 
construction and was very low stress.  He stated he had one 
co-worker and that things were going very well on his job.  
He said he was not very close with his family, but talked 
with them occasionally.  He reported that he had a roommate 
and that he was involved with Alcoholics Anonymous.  He 
reported symptoms of increased arousal including 
hypervigilance and a startle reaction.  Mental status 
examination revealed a somewhat dysthymic mood and a 
restricted affect.  The examiner reported that the Veteran's 
psychiatric history had been stable over the prior year, but 
he continued to experience moderate PTSD symptoms.  The 
examiner added that it was more likely than not that the 
Veteran's current impairment in interpersonal and 
occupational functioning were due to PTSD.  The examiner 
assigned a global assessment of functioning score of 55.

Outpatient treatment records show the Veteran was treated at 
a VA PTSD outpatient clinic and a Vet Center through 2003.  
These records show the Veteran was receiving psychotropic 
medications.  At the VA clinic in September 2003, it was 
noted that his global assessment of functioning score was 60 
with a high score of 60 in the past year.  His major 
depressive disorder was judged to be in full remission.

As noted earlier, the veteran's current 50 percent rating has 
been assigned effective since his initial application for 
service connection for PTSD.  The Board has carefully 
reviewed the three VA psychiatric examinations conducted 
prior to the 2004 decision, as well as the outpatient 
treatment records from a VA clinic, and Vet Center records 
for that period.  These records preponderate against finding 
that the Veteran's PTSD symptoms produced occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms typical of those listed in the criteria for a 
70 percent rating.  38 C.F.R. § 4.7.  In particular, the 
global assessment of functioning scores reported at each VA 
compensation examination was 55, which indicates moderate 
symptoms.

In sum, during this term, the preponderance of the evidence 
shows the Veteran to have suffered from mild to moderate 
symptoms of PTSD.  The record does not show such symptoms as: 
suicidal ideation, obsessional rituals, illogical, obscure, 
or irrelevant speech; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or the inability to 
establish and maintain effective relationships.  The Veteran 
reported he needed to work in a non-stressful job and the 
examinations noted there was some occupational impairment, 
but he had been working nearly continuously.  His job was 
going well and he had a roommate and was in communication 
with his family.

Viewing the evidence from before August 13, 2007 as a whole, 
the Veteran's PTSD did not warrant an increased rating.  Most 
of the symptoms listed in the rating criteria for a 70 
percent rating are absent in this case.  For example, the 
evidence did not show that the Veteran displayed obsessional 
rituals which interfered with routine activities, that his 
speech was illogical or irrelevant, or that he suffered from 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Although his ability to establish and maintain effective or 
favorable relationships with people was impaired, it did not 
exceed the impairment contemplated by assigned rating.  The 
evidence supported the characterization of the severity of 
his psychiatric symptoms as no more that moderate.

A September 2004 VA examination report notes no evidence that 
the Veteran had any new medical problems or that he had been 
hospitalized for either psychiatric or medical problems since 
his last Compensation and Pension examination.  The Veteran's 
medications remained Depakote, Prozac, and Trazodone.  The 
appellant told the examiner that his Depakote dosage had been 
increased due to mood problems.  He also reported continuing 
to attend group therapy.  The examiner noted the therapy 
notes indicated the Veteran endorsed increased frequency of 
nightmares and some increased difficulty with flashbacks.  
Divalproex, Fluoxetine, and Trazadone, were prescribed to 
address those symptoms.

The Veteran reported that he believed his anxiety and anger 
had increased, to include while at work.  He reported that 
the day prior to the examination he ended up yelling at a 
client, and his supervisor had to take him aside and calm 
him.  He noted he did best at work while at a machine in 
isolation.  The Veteran also reported relational difficulties 
with his then girlfriend, as they had not had sexual 
intercourse since October 2003, and he had some difficulty 
feeling love and concern for her.  The examiner noted a 
nurse's note to the effect the Veteran's symptoms had 
escalated to where he was moderately symptomatic for PTSD, 
and he was depressed and anxious.  The nurse assessed him as 
extremely isolated socially, except for work, and assigned a 
GAF of 45.

Mental status  examination in September 2004 revealed the 
Veteran as well dressed and neatly groomed.  His eye contact 
was good, and his motor behavior appropriate.  He reported 
his mood as anxious over the prior month or so, and his 
affect was constricted.  His thought process was clear, 
logical, and goal directed, and he was able to understand 
abstract thoughts.  Thought content was negative for 
delusions or paranoia, though the Veteran did indicate 
feeling guilty and quite anxious.  The Veteran further 
reported his energy level was okay, but his libido was down.  
He had experienced some weight gain, as he had been eating 
more to feel better.  He denied auditory and visual 
hallucinations, and he was oriented times three.  His 
attention, concentration, and memory were intact; and 
judgment was fair.  The appellant denied suicidal or 
homicidal ideation, though he felt very depressed and 
slightly suicidal when he entered the clinic in December 
2003.  Subsequent treatment notes, the examiner noted, noted 
the Veteran was started on Depakote in addition to his other 
medications to address his mood swings.  The examiner 
diagnosed mild to moderate PTSD, with a history of depression 
by record.  A global assessment of functioning score of 50 
was assigned.

The Board notes that while the examiner noted the Veteran's 
anxiety, anger, and occupational difficulties had increased, 
he still assessed his PTSD symptoms as mild to moderate.  
Thus, the Veteran's PTSD continued to more nearly approximate 
a 50 percent rating.  38 C.F.R. § 4.7.  A higher rating was 
not met or approximated, as there was insufficient evidence 
to show an inability to function independently secondary to 
near-continuous mood disturbance.  Further, the Veteran 
continued to work full time, and he had a girlfriend.  The 
examiner also noted the Veteran had mood disorders that 
complicated his disability picture, but he continued to work 
full time and attend counseling sessions, both of which 
helped mitigate a worsening of his situation.

An April 2005 Discharge Summary notes the Veteran's admission 
due to increased symptomatology secondary to the anniversary 
of his stressor.  The admitting examiner essentially noted 
all of the Veteran's symptoms as increased, and he assessed 
the GAF as 35.  Mental status examination on admission noted 
the Veteran was unshaven but clean and casually groomed.  Eye 
contact was decreased throughout the interview, and slowed 
speech and kinetics were noted.  Affect was blunt, and mood 
was anxious and depressed.  On a scale of 1 to 10, the 
examiner assessed the Veteran's mood as 4/10.  Nonetheless, 
the Veteran denied suicidal or homicidal ideation, paranoia 
and psychoses.  His thought processes were tight and goal 
directed.  He was alert and oriented, but inattentive.  He 
named the presidents back to John F. Kennedy.  The Veteran 
was stabilized and discharged after only two days.  

In late 2004/early 2005, the medical records document the 
appearance of bipolar pathology.  At discharge from the April 
2005 hospitalization the Axis I diagnoses were chronic PTSD, 
recurrent major depression, without evidence of bipolar 
symptomatology, but with a strong family history of bipolar 
illness: improved on current medications; and, alcohol 
dependence, in sustained full remission since 1999.  The 
discharging examiner assigned a global assessment of 
functioning score at discharge of 40, which was also noted as 
the highest global assessment of functioning score for the 
past year.  (Apparently he did not factor in September 2004 
global assessment of functioning score of 50.)

In any event, the medical records show the Veteran's 
symptomatology to have abated to the level prior to his 
temporary exacerbation of April 2005.  The records for 
calendar year 2006 reveal that he had married his girlfriend, 
and a September 2006 entry notes the appellant's claim of 
having excellent communication with his wife.  They were 
described as close and intimate.

Pursuant to the Board's remand another examination was 
conducted on August 13, 2007.  The examination report notes 
the examiner conducted a review of the claims file. The 
examiner noted the Veteran lived with his wife of one year, 
and had been working at his current job for six years.  When 
asked by the examiner why he had appealed his 50 percent 
rating, the Veteran responded it was because he was 
underemployed.  It was also because others had told him that 
while he appeared calm, he was working hard under the surface 
to keep going.  His wife was concerned about his emotional 
detachment.  He also reported not sleeping well, and that he 
probably would always be dependent on medication to manage 
his psychiatric symptoms.

The August 2007 examiner noted that the April 2003 examiner 
had opined that the Veteran's symptoms were moderate and 
stable.  The August 2007 examiner also noted that records 
from 2007 showed mild PTSD symptoms and bipolar illness, type 
II.  The Veteran told the examiner he took all of his 
psychotropic medications daily and continued to attend his 
group counseling, and had not been hospitalized since 2005.  
The Veteran stated that he continued to work, that he always 
showed up for work, and that he could continue at that job as 
long as he was not given additional responsibility.  He 
estimated working 40 to 42 hours per week.  When not at work, 
the Veteran reported doing housework and yard work, and had 
plans to add to his home.  He described his social 
functioning as depending partly on his mood.  He noted he was 
depressed most of May, with thoughts of suicide, but did not 
indicate that situation continued past May.  The Veteran 
reported he got along with his wife, and he enjoyed eating 
out and going for walks with her.  He accompanied her on 
frequent visits with her daughter and son-in-law, and he and 
her recently visited his family in Minnesota for the first 
time in five years.

The Veteran reported frequent disturbing dreams the content 
of which initially concerned military matters but then 
shifted to his current job.  Reportedly, his job created too 
much pressure for the appellant, he could not handle the 
stress, and he got very depressed.  He reported avoiding news 
of tragic events, and he indicated that he experienced a 
numbing restriction of affect, and sometimes felt quite 
detached from other people.  While he could fall asleep, he 
awoke often.  On average he slept 7 to 8 hours.  He also 
noted that at times he lost his temper at work and yelled at 
people, but he did not yell at his wife.  He estimated he got 
angry enough at work to yell about once a twice a month.  He 
described his periods of depression as lasting one to two 
months, and they usually followed a period of anxiety-which 
he estimated occurred about twice a year.  When depressed, he 
often ate, and had gained some weight.  He also noted 
suicidal and impulsive thoughts when depressed, but he denied 
any current suicidal ideation.  When startled by something, 
he sometimes experienced a panic attack which lasted 15 to 20 
minutes, and that occurred about once a month.  He did not 
report any panic attacks apart from a startle event.

Mental status examination revealed the appellant to be 
casually and neatly dressed and groomed.  He made eye 
contact.  He was appropriate and cooperative.  Overall, the 
Veteran seemed fatigued and slow, with some difficulty with 
focus and concentration.  Otherwise, his thought process was 
logical and content appropriate to the examination.  There 
was no evidence of delusional processes.  The Veteran denied 
auditory and visual hallucinations.  In addition to denying 
current suicidal ideation, he denied ever having any 
homicidal ideation.  The examiner noted the Veteran was 
oriented, he correctly spell "world" backwards and count 
down from 100 by serial 7s without error.  Abstract reasoning 
was intact, and he was able to recall the current and 
previous five presidents in reverse order without error.  The 
Veteran could recall three out of four words after a brief 
intervening task and also was able to remember the fourth 
word when a hint was provided.

The examiner diagnosed PTSD; bipolar disorder, not otherwise 
specified; and, alcohol dependence, in remission.  The global 
assessment of functioning score was assessed at 52.  The 
examiner noted the Veteran continued to manifest PTSD 
symptoms but he now manifested a pattern of recurrent 
episodes of depression which often included suicidal 
thoughts.  The examiner further noted that the Veteran's PTSD 
symptoms clearly impaired his occupational and social 
functioning, but he still was able to maintain good relations 
with his wife and some family members.  During episodes of 
depression, he tended to isolate more and his social 
functioning deteriorated, but he continued to go to work 
consistently.  While impaired, the Veteran's PTSD did not 
prevent him from doing good work.  The examiner specifically 
noted the global assessment of functioning score of 52 was 
intended to reflect the Veteran's brief periods of increased 
symptoms but overall moderate symptoms for most of the time.

The findings from the August 2007 examination show that the 
Veteran's posttraumatic stress disorder impaired his 
occupational functioning.  His disorder is now manifested by 
a pattern of recurrent episodes of depression which often 
included suicidal thoughts.  While the appellant is not shown 
to have ever actually attempted suicide, it is evident that 
suicidal thinking is more frequent, and disabling.  Indeed, 
in March 2009, the Veteran was hospitalized for his 
posttraumatic stress disorder, depression and a bipolar 
disorder after he reported worsening thoughts of suicide, and 
a plan how he would commit suicide.  While there are also 
signs that the Veteran's posttraumatic stress disorder did 
not increase in severity, in light of the foregoing, the 
Board finds that effective August 13, 2007, a 70 percent 
evaluation is in order for posttraumatic stress disorder 
under the doctrine of reasonable doubt.

The Board does not, however, find a basis for a 100 percent 
evaluation.  In this regard, the Veteran continues to be 
employed full time, and there is absolutely no evidence that 
posttraumatic stress disorder is manifested by a gross 
impairment in thought processes or communication, or 
persistent delusions or hallucinations.  He does not exhibit 
grossly inappropriate behavior, he is not in persistent 
danger of hurting himself or others, and there is no evidence 
of an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
The appellant is not disoriented to time or place, and he can 
recall the names of close relatives, his occupation, as well 
as who he is.  Hence, a 100 percent rating for posttraumatic 
stress disorder is not in order.

Accordingly, for the term from March 1, 2000, to August 12, 
2007, a schedular evaluation in excess of 50 percent is not 
in order; but from August 13, 2007 to the present, a 70 
percent schedular rating is warranted under the doctrine of 
reasonable doubt.

Extraschedular Consideration.

The basis on which the Court vacated and remanded the 
February 2004 decision is that the Board failed to address 
the propriety of a rating higher than 50 percent on an 
extraschedular basis.  The Court issued further clarification 
of extraschedular consideration after its action in the 
instant case.  Currently, the Board is required to discuss 
whether referral is indicated only when the issue is raised 
by the evidence of record.  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  Under this criterion, as discussed above, 
the evidence of record does not trigger a discussion of 
extraschedular consideration.  Nonetheless, in as much as the 
Court remanded on that basis, the Board will address it.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the rating criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  See 
VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 Fed. Reg. 66,749 
(1996), para. 7 (when service-connected disability affects 
employment "in ways not contemplated by the rating schedule" 
§ 3.321(b)(1) is applicable).

The Board finds the rating criteria reasonably describes the 
Veteran's PTSD symptomatology, and the ratings assigned 
adequately address, as far as can practicably be determined, 
the average impairment of earning capacity due to that 
disorder.  See 38 C.F.R. § 4.1.  Thus, the Veteran's appeal 
does not meet the initial element required before proceeding 
in the analysis-such as, whether the disability has a marked 
impact on employment or involves frequent hospitalization.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's 
eligibility for possible extraschedular referral also fails 
on another basis.

The Veteran has consistently asserted that the main reason he 
seeks a higher rating is not because he is unemployed but 
because he deems himself as underemployed.  First, as just 
noted, the rating criteria includes impact on employment.  
See 38 C.F.R. § 4.1  Second and finally, inadequacy in the 
rating schedule is not established a fiori solely by showing 
an asserted gap between a claimant's income (including VA 
benefits) and the income of similarly situated qualified 
workers in one's field.  Thun.

In light of the finding that the Veteran's disability picture 
is not exceptional, the Board finds no basis for a referral 
for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation higher than 50 percent for PTSD 
from March 1, 2000 to August 12, 2007 is denied.

Entitlement to a 70 percent evaluation for PTSD from August 
13, 2007 is granted subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


